DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending for examination in this application.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 00008, line 2, “objecte” should read “object”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kubischta et al. (U.S. Publication No. 2005/0004787 A1), hereinafter .
As to claim 1, Kubischta discloses a method for providing a real-time-capable simulation for control unit development, the real-time-capable simulation simulates a control unit or an environment of a control unit or a combination of a control unit and an environment of the control unit, (Paragraph [0004], An embodiment of the invention generally relates to a method of real-time simulation. The method includes providing a continuous real-time clock to a non real-time simulator and synchronizing a simulation clock of the non real-time simulator with the continuous real-time clock on a continuous basis. The method also includes advancing the non real-time simulator to a first time based on the simulation clock reaching the first time.), the real-time-capable sub-simulation and the non-real-time-capable sub-simulation are adapted for communication of simulation data, (Paragraph [0023], lines 1-8, As shown in FIG. 2, the system 200 includes a controller module 210, a wireless network simulator 220, a scenario generator 230, application hosts 240 and radio emulators 250. The controller module 210 configured to drive the wireless network simulator 220 as a real-time simulator. More particularly, the controller module 10 may execute a control loop that advances the wireless network simulator 220 in real-time or near real-time. Paragraph [0025], lines 1-3, the scenario generator 230 may be configured to provide simulation data for the wireless network simulator 220 via the controller module 210.). Examiner’s Note: The real-time-capable sub-simulation simulates an environment of a control unit and the non-real-time-capable sub-simulation simulates a control unit. Thus the real-time-capable sub-simulation has a first simulation time corresponding to real time, (Paragraph [0014], lines 5-7, The controller module may be further configured to operate the conventional simulator in real-time or near real-time.) and the non-real-time-capable sub-simulation has a virtual, second simulation time that is coupled to the first simulation time and that matches the first simulation time at a start of the real-time-capable simulation, (Paragraph [0006], lines 5-11, The one or more computer programs include a set of instructions for providing a continuous real-time clock to a non real-time simulator and synchronizing a simulation clock of the non real-time simulator with the continuous real-time clock on a continuous basis. The set of instructions also include advancing the non real-time simulator to a first time based on the simulation clock reaching the first time.), the method comprising:
setting the second simulation time to the first simulation time after completion of the calculation of simulation data that was not provided on time, (Paragraph [0006], lines 9-11, The set of instructions also include advancing the non real-time simulator to a first time based on the simulation clock reaching the first time.).
Kubischta does not explicitly disclose the real-time-capable simulation has a co-simulation of a real-time-capable sub-simulation and a non-real-time-capable sub-simulation that interacts with the real-time-capable sub-simulation; checking, on the part of the real-time-capable sub-simulation, whether the non-real-time-capable sub-simulation has provided calculated simulation data for a pending macro-simulation step; using the calculated simulation data for the pending macro-simulation step in the real-
Benedikt teaches the real-time-capable simulation has a co-simulation of a real-time-capable sub-simulation and a non-real-time-capable sub-simulation that interacts with the real-time-capable sub-simulation, (Benedikt, Paragraph [0010], lines 1-3, a co-simulation method is provided for a non-iterative co-simulation of an overall system having a plurality of subsystems, each having a correction system at the interfaces).
creating estimated simulation data for the pending macro-simulation step if the non-real-time-capable sub-simulation has not completed any calculated simulation data for the pending macro-simulation step and provided it to the real-time-capable sub-simulation, (Benedikt, Paragraph [0012], lines 1-8, a simulation apparatus for a non-iterative co-simulation of an overall system is provided, wherein in the co-simulation a plurality of macro-time steps are performed, wherein the simulation apparatus has an extrapolator which is set to have a value of estimates coupling size by an extraplolation method over a current macro-time step and thereby generates an estimated signal. In addition, the simulation device has a solver in which a solution algorithm is implemented and which is set up in such a way that it generates a resulting simulation result for the current macro-step based on the estimated signal).

Ren teaches checking, on the part of the real-time-capable sub-simulation, whether the non-real-time-capable sub-simulation has provided calculated simulation data for a pending macro-simulation step, (Ren, Page 1224, right column, para. 3, a real-time playback (RTP) device is capable of generating real-time and synchronized replicas of waveforms produced by non-real-time electromagnetic transient simulators and stored in its memory).
using the calculated simulation data for the pending macro-simulation step in the real-time-capable sub-simulation if the non-real-time-capable sub-simulation has completed calculating simulation data for the pending macro-simulation step and has provided it to the real-time-capable sub-simulation, (Ren, Page 1225, left column, para. 5, the RTP was used for the testing and debugging of the SVM firing pulse generator. Since a variable-frequency SVM algorithm based on the position sensor information was used, coordination of its operation with the position sensor required extensive use of the RTP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubischta to incorporate the teachings of Ren by checking, on the part of the real-time-capable sub-simulation, whether the non-real-time-capable sub-simulation has provided calculated simulation data for a pending macro-simulation step; using the calculated simulation data for the pending macro-simulation step in the real-time-capable sub-simulation if the non-real-time-capable sub-simulation has completed calculating simulation data for the pending macro-simulation step and has provided it to the real-time-capable sub-simulation. Doing so would enable the RTP to be useful for testing and debugging the general flow code and its exception-handling procedures, such as buffer overflows and incorrect scaling, (Ren, page 1225).
Regarding claim 2, Kubischta discloses the method according to claim 1, wherein the second simulation time is coupled with the first simulation time through time stamps, wherein the real-time-capable sub-simulation generates first time stamps, and each first time stamp indicates the first simulation time, wherein the non-real-time-capable sub-simulation generates second time stamps when completing the calculation of calculated simulation data, (Paragraph [0030], The control loop 310 may be further configured to retrieve messages from the and wherein the setting of the second simulation time to the first simulation time includes a generation of a second time stamp that is set to the first simulation time of the last simulation data received by the real-time-capable sub-simulation and used for the calculation or that is set to the first simulation time of the last simulation data received by the real-time-capable sub-simulation and used for the calculation, incremented by a predetermined time adjustment value, (Paragraph [0005], Another embodiment of the invention generally pertains to an apparatus for real-time simulation. The apparatus includes a non-real time simulator and a controller module configured to interface with the non real-time simulator and provide real-time simulation. The controller module is further configured to provide a continuous real time clock to the non real-time simulator to drive a simulation clock of the non real-time simulator and to advance the non real-time simulator to a first time on the simulation clock based on the continuous real time clock reaching the first time).
Regarding claim 3, Kubischta discloses the method according to claim 1, wherein the non-real-time-capable sub-simulation has an input data buffer and the real-time-capable sub-simulation writes simulation data into the input data buffer of the non-real-time-capable sub-simulation, wherein the second simulation time is brought into agreement with the first simulation time by the means that all simulation data written into the input data buffer is used for the completion of calculated simulation data, and calculated simulation data is provided on time for the next pending macro-simulation step, (Paragraph [0030], lines 3-10, In one embodiment, the simulation queue 315 is configured to buffer messages that are passed between simulated network nodes of a scenario executing in the non real-time simulator. After retrieval from the simulation queue 315, the control loop may advance the simulation in the non real-time simulator to the time of the time stamp and forwards the simulation message to the non real-time simulator).
As to claim 4, Kubischta discloses the method according to claim 1, except further comprising: providing after the fact of the calculated simulation data for the pending macro-simulation step to the real-time-capable sub-simulation and/or to an error handling system if the non-real-time-capable sub-simulation has not provided any calculated simulation data for the pending macro-simulation step.
Benedikt teaches providing after the fact of the calculated simulation data for the pending macro-simulation step to the real-time-capable sub-simulation and/or to an error handling system if the non-real-time-capable sub-simulation has not provided any calculated simulation data for the pending macro-simulation step, (Benedikt, Paragraph [0022], According to an exemplary embodiment of the method based on a stable correction system, the error introduced by the necessary extrapolation is temporally localized in stationary operating points after transient processes of the co-simulated overall system. i.e. areas in which estimation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubischta to incorporate the teachings of Benedikt providing after the fact of the calculated simulation data for the pending macro-simulation step to the real-time-capable sub-simulation and/or to an error handling system if the non-real-time-capable sub-simulation has not provided any calculated simulation data for the pending macro-simulation step. Doing so ensures by means of the after-the-fact provision of the calculated simulation data that the calculated simulation data, despite not being on time, is forwarded, and a complete set of calculated simulation data is thus present in the real-time-capable sub-simulation and/or in the error handling system.
As to claim 5, Kubischta discloses the method according to claim 4, except further comprising: calculating an estimation error from the estimated simulation data for the pending macro-simulation step and the calculated simulation data that was provided after the fact for the pending macro-simulation step; and after-the-fact adjusting the real-time-capable sub-simulation on the basis of the estimation error and/or adjustment of the creation of estimated simulation data for later macro-simulation steps.
Benedikt teaches calculating an estimation error from the estimated simulation data for the pending macro-simulation step and the calculated simulation data that was provided after the fact for the pending macro-simulation step, (Benedikt, Paragraph [0009], lines 5-8, In a third step, the subsystems involved 
after-the-fact adjusting the real-time-capable sub-simulation on the basis of the estimation error and/or adjustment of the creation of estimated simulation data for later macro-simulation steps, (Benedikt, Paragraph [0009], lines 8-10, This error signal, after the update of the macro step size in the fifth step, is used in a sixth step to determine the correction signal via the correction system. Further, this procedure is repeated over the subsequent macro-time step).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubischta to incorporate the teachings of Benedikt calculating an estimation error from the estimated simulation data for the pending macro-simulation step and the calculated simulation data that was provided after the fact for the pending macro-simulation step; and after-the-fact adjusting the real-time-capable sub-simulation on the basis of the estimation error and/or adjustment of the creation of estimated simulation data for later macro-simulation steps. Doing so enables the estimation error to be used to improve simulation results after the fact and/or to ensure that estimated simulation data that is required later is the result of a better estimate.
As to claim 6, Kubischta discloses the method according to claim 1, except further comprising: substantially immediately creating calculated simulation data for one or more of the macro-simulation step(s) following the pending macro-simulation step, wherein the immediate creation of calculated simulation data is carried out until calculated simulation data is provided on time to the real-time-capable sub-simulation if the non-real-time-capable sub-simulation has not provided any calculated simulation data for the pending macro-simulation step.
Ren teaches substantially immediately creating calculated simulation data for one or more of the macro-simulation step(s) following the pending macro-simulation step, wherein the immediate creation of calculated simulation data is carried out until calculated simulation data is provided on time to the real-time-capable sub-simulation if the non-real-time-capable sub-simulation has not provided any calculated simulation data for the pending macro-simulation step, (Ren, Page 1225, left column, para. 5, the RTP was used for the testing and debugging of the SVM firing pulse generator. Since a variable-frequency SVM algorithm based on the position sensor information was used, coordination of its operation with the position sensor required extensive use of the RTP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubischta to incorporate the teachings of Ren comprising substantially immediately creating calculated simulation data for one or more of the macro-simulation step(s) following the pending macro-simulation step, wherein the immediate creation of calculated simulation data is carried out until calculated simulation data is provided on time to the real-time-capable sub-simulation if the non-real-time-capable sub-simulation has not provided any calculated simulation data for the pending macro-simulation step. Doing so enables the immediate creation of calculated simulation data can make it possible for the non-real-time-capable sub-simulation to catch up to the first simulation time as quickly as possible.
As to claim 8, Kubischta discloses the method according to claim 1, except wherein the real-time-capable sub-simulation at every macro-simulation step or at every nth macro-simulation step or at a predetermined, partially regular sequence of macro-simulation steps checks whether the non-real-time-capable sub-simulation has provided calculated simulation data for the applicable pending macro-simulation step.
Benedikt teaches wherein the real-time-capable sub-simulation at every macro-simulation step or at every nth macro-simulation step or at a predetermined, partially regular sequence of macro-simulation steps checks whether the non-real-time-capable sub-simulation has provided calculated simulation data for the applicable pending macro-simulation step, (Benedikt, Paragraph [0010], lines 1-3, a co-simulation method is provided for a non-iterative co-simulation of an overall system having a plurality of subsystems, each having a correction system at the interfaces, wherein the co-simulation performs a plurality of macro-time steps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubischta to incorporate the teachings of Benedikt wherein the real-time-capable sub-simulation at every macro-simulation step or at every nth macro-simulation step or at a predetermined, partially regular sequence of macro-simulation steps checks whether the non-real-time-capable sub-simulation has provided calculated simulation data for the applicable pending macro-simulation step. Doing so makes it is possible to determine in advance the intervals with respect to the predefined macro-step sizes at which a data transmission 
As to claim 9, Kubischta discloses the method according to claim 1, except wherein the creation of estimated simulation data is carried out in the real-time-capable sub-simulation and/or in the non-real-time-capable sub-simulation and/or in an error handling system.
Benedikt teaches wherein the creation of estimated simulation data is carried out in the real-time-capable sub-simulation and/or in the non-real-time-capable sub-simulation and/or in an error handling system, (Benedikt, Paragraph [0022], According to an exemplary embodiment of the method based on a stable correction system, the error introduced by the necessary extrapolation is temporally localized in stationary operating points after transient processes of the co-simulated overall system. i.e. areas in which estimation errors exist by extrapolation can thus be delimited in time and assigned to a section of the simulation result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubischta to incorporate the teachings of Benedikt wherein the creation of estimated simulation data is carried out in the real-time-capable sub-simulation and/or in the non-real-time-capable sub-simulation and/or in an error handling system. Doing so makes it is possible to determine where the estimated simulation data is created depending on the application.
As to claim 10, Kubischta discloses the method according to claim 1, except wherein the creation of estimated simulation data comprises: extrapolating the estimated simulation data from earlier calculated simulation data made available by the non-real-time-capable sub-simulation, in particular extrapolation of the zeroth, first, or second order; deriving the estimated simulation data from a characteristic curve or a characteristic map; creating the estimated simulation data on the basis of earlier simulations; limiting the estimated simulation data to predetermined minimum and/or maximum values; aligning the estimated simulation data with a predetermined change dynamic; and/or taking internal states of the real-time-capable system into account.
Benedikt teaches extrapolating the estimated simulation data from earlier calculated simulation data made available by the non-real-time-capable sub-simulation, in particular extrapolation of the zeroth, first, or second order, (Benedikt, Paragraph [0010], lines 3-5, wherein the co-simulation performs a plurality of macro-time steps, wherein the coupling size is estimated by an extrapolation method over a current macro-time step, thereby generating an estimated signal, Benedikt, Paragraphs [0040], standard ZOH (zero-order-hold) extrapolation,  Benedikt, Paragraph [0032], using other extrapolation methods or methods 13, such as FOH (first order hold), SOH (second order hold), etc.).
deriving the estimated simulation data from a characteristic curve or a characteristic map, (Benedikt, Paragraph [0005], lines 2-4, Existing adaptive approaches to control the macro-step size are based on analysis of coupling signals, system dynamics or error estimation and reduce the overall simulation time)
creating the estimated simulation data on the basis of earlier simulations, (Benedikt, Paragraph [0004], lines 4-5, In non-iterative approaches, each submodel is 
limiting the estimated simulation data to predetermined minimum and/or maximum values, (Benedikt, Paragraph [0019], according to an exemplary embodiment of the method, the correction signal is used to modify the estimated signal to a modified signal)
aligning the estimated simulation data with a predetermined change dynamic, (Benedikt, Paragraph [0015], lines 4-6, This estimation error may then be used subsequently to improve the results of a co-simulation. Furthermore, this estimation error may be used to modify the extrapolation over the next macro-time step)
taking internal states of the real-time-capable system into account, (Benedikt, Paragraph [0028], An essential idea of an exemplary aspect of the invention may be that a method is provided for simulating an overall system from a plurality of subsystems, in which a signal estimated once, for example by means of an extrapolator, is stored and subsequently for checking a calculated simulation result is used. This verification or verification can be performed, for example, by a simple comparison. Again, the result of the comparison may be used in a next macrostep of the simulation to correct the estimate for the next macrostep so that a total simulation error may be reduced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubischta to incorporate the teachings of Benedikt wherein the creation of estimated simulation data comprises: extrapolating the estimated simulation data from earlier calculated simulation data made 
Regarding claim 12, Kubischta discloses the method according to claim 1, wherein the real-time-capable sub-simulation simulates an environment of a control unit or a technical system to be controlled, and wherein the non-real-time-capable sub-simulation simulates a control unit, or wherein the non-real-time-capable sub-simulation simulates an environment of a control unit or a technical system to be controlled, and wherein the real-time-capable sub-simulation simulates a control unit, (Paragraph [0004], An embodiment of the invention generally relates to a method of real-time simulation. The method includes providing a continuous real-time clock to a non real-time simulator and synchronizing a simulation clock of the non real-time simulator with the continuous real-time clock on a continuous basis. The method also includes advancing the non real-time simulator to a first time based on the simulation clock reaching the first time).
Regarding claim 13, Kubischta discloses the method according to claim 1, wherein the real-time-capable sub-simulation simulates a first part of an environment of a control unit or a first part of a technical system to be controlled, (Paragraph [0014], lines 5-7, The controller module may be further configured to operate the conventional simulator in real-time or near real-time.), and wherein the non-real-time-capable sub-simulation simulates a second part of an environment of a control unit or a second part of a technical system to be controlled, (Paragraph [0006], lines 5-11, The one or more computer programs include a set of instructions for providing a continuous real-time clock to a non real-time simulator and synchronizing a simulation clock of the non real-time simulator with the continuous real-time clock on a continuous basis. The set of instructions also include advancing the non real-time simulator to a first time based on the simulation clock reaching the first time).
As to claim 14, Kubischta discloses a simulation device for control unit development, the simulation device being real-time-capable and simulates a control unit or an environment of a control unit or a combination of a control unit and an environment of the control unit, (Paragraph [0005], Another embodiment of the invention generally pertains to an apparatus for real-time simulation. The apparatus includes a non-real time simulator and a controller module configured to interface with the non real-time simulator and provide real-time simulation. The controller module is further configured to provide a continuous real time clock to the non real-time simulator to drive a simulation clock of the non real-time simulator and to advance the non real-time simulator to a first time on the simulation clock based on the continuous real time clock reaching the first time.), the simulation device comprising:
a real-time-capable sub-simulation with a first simulation time corresponding to the real time, (Paragraph [0014], lines 5-7, The controller module 
a non-real-time-capable sub-simulation that interacts with the real-time-capable sub-simulation and that has a virtual, second simulation time that is coupled to the first simulation time and that matches the first simulation time at a start of the real-time-capable simulation, (Paragraph [0006], lines 5-11, The one or more computer programs include a set of instructions for providing a continuous real-time clock to a non real-time simulator and synchronizing a simulation clock of the non real-time simulator with the continuous real-time clock on a continuous basis. The set of instructions also include advancing the non real-time simulator to a first time based on the simulation clock reaching the first time).
a communication path adapted to exchange simulation data between the real-time-capable sub-simulation and the non-real-time-capable sub-simulation, (Paragraph [0023], lines 1-8, As shown in FIG. 2, the system 200 includes a controller module 210, a wireless network simulator 220, a scenario generator 230, application hosts 240 and radio emulators 250. The controller module 210 configured to drive the wireless network simulator 220 as a real-time simulator. More particularly, the controller module 10 may execute a control loop that advances the wireless network simulator 220 in real-time or near real-time. Paragraph [0025], lines 1-3, the scenario generator 230 may be configured to provide simulation data for the wireless network simulator 220 via the controller module 210.). Examiner’s Note: The real-time-capable sub-simulation simulates an environment of a control unit and the non-real-time-capable sub-simulation simulates a control unit. Thus the scenario generator is the real-time simulator 
wherein the non-real-time-capable sub-simulation provides calculated simulation data to the real-time-capable sub-simulation, (Paragraph [0004], lines 6-8, The method also includes advancing the non real-time simulator to a first time based on the simulation clock reaching the first time)
wherein the non-real-time-capable sub-simulation sets the second simulation time to the first simulation time after completing the calculation of simulation data that was not provided on time, (Paragraph [0006], lines 9-11, The set of instructions also include advancing the non real-time simulator to a first time based on the simulation clock reaching the first time).
Kubischta does not explicitly disclose wherein the real-time-capable sub-simulation checks whether the non-real-time-capable sub-simulation has provided calculated simulation data for a pending macro-simulation step, wherein the real-time-capable sub-simulation uses the calculated simulation data for the pending macro-simulation step if the non-real-time-capable sub-simulation has completed calculating simulation data for the pending macro-simulation step and has provided it to the real-time capable sub-simulation, and wherein the real-time-capable sub-simulation uses estimated simulation data for the pending macro-simulation step if the non-real-time-capable sub-simulation has not completed any calculated simulation data for the pending simulation step and provided it to the real-time-capable sub-simulation.
Benedikt teaches wherein the real-time-capable sub-simulation uses estimated simulation data for the pending macro-simulation step if the non-real-time-capable sub-simulation has not completed any calculated simulation data for the pending simulation step and provided it to the real-time-capable sub-simulation, (Benedikt, Paragraph [0012], lines 6-8, In addition, the simulation device has a solver in which a solution algorithm is implemented and which is set up in such a way that it generates a resulting simulation result for the current macro-step based on the estimated signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubischta to incorporate the teachings of Benedikt wherein the real-time-capable sub-simulation uses estimated simulation data for the pending macro-simulation step if the non-real-time-capable sub-simulation has not completed any calculated simulation data for the pending simulation step and provided it to the real-time-capable sub-simulation. Doing so makes it possible to dispense with the effort of creating a real-time-capable form for simulation components that are present in non-real-time-capable form and to dispense with the need to provide the greater resources for execution of the real-time-capable form during the simulation. The creation of estimated simulation data enables the real-time-capable sub-simulation to carry out the pending macro-simulation step in terms of sequence in exactly the same way as if calculated simulation data has been provided.
Ren teaches wherein the real-time-capable sub-simulation checks whether the non-real-time-capable sub-simulation has provided calculated simulation data for a pending macro-simulation step, (Ren, Page 1224, right column, para. 3, a real-time playback (RTP) device is capable of generating real-time and synchronized 
wherein the real-time-capable sub-simulation uses the calculated simulation data for the pending macro-simulation step if the non-real-time-capable sub-simulation has completed calculating simulation data for the pending macro-simulation step and has provided it to the real-time capable sub-simulation, (Ren, Page 1225, left column, para. 5, the RTP was used for the testing and debugging of the SVM firing pulse generator. Since a variable-frequency SVM algorithm based on the position sensor information was used, coordination of its operation with the position sensor required extensive use of the RTP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubischta to incorporate the teachings of Ren wherein the real-time-capable sub-simulation checks whether the non-real-time-capable sub-simulation has provided calculated simulation data for a pending macro-simulation step, and wherein the real-time-capable sub-simulation uses the calculated simulation data for the pending macro-simulation step if the non-real-time-capable sub-simulation has completed calculating simulation data for the pending macro-simulation step and has provided it to the real-time capable sub-simulation. Doing so would enable the RTP to be useful for testing and debugging the general flow code and its exception-handling procedures, such as buffer overflows and incorrect scaling, (Ren, page 1225).
Regarding claim 15, Kubischta discloses the simulation device according to claim 14, wherein the non-real-time-capable sub-simulation has one or more processors or processor cores, which has or have a computing power that is sufficient to provide the calculated simulation data on time when averaged over an entire course of the simulation, (Paragraph [0041], As shown in FIG. 5, the computer system 500 includes one or more processors, such as processor 502, that provide an execution platform for embodiments of the controller module 110. Commands and data from the processor 502 are communicated over a communication bus 504. The computer system 500 also includes a main memory 506, such as a Random Access Memory (RAM), where the software for the controller module 110 may be executed during runtime, and a secondary memory 508. The secondary memory 508 includes, for example, a hard disk drive 510 and/or a removable storage drive 512, representing a floppy diskette drive, a magnetic tape drive, a compact disk drive, or other removable and recordable media, where a copy of a computer program embodiment for the controller module 110 may be stored. The removable storage drive 512 reads from and/or writes to a removable storage unit 514 in a well-known manner. A user interfaces with the controller module 110 with a keyboard 516, a mouse 518, and a display 520. The display adaptor 522 interfaces with the communication bus 504 and the display 520 and receives display data from the processor 502 and converts the display data into display commands for the display 520).
Claim 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kubischta et al. (U.S. Publication No. 2005/0004787 A1), hereinafter Kubischta in view of Benedikt et al. (EP 2442248 A1), hereinafter Benedikt, and in view of Ren et al. “Interfacing issues in real-time digital simulators”, hereinafter Ren, and in further view of Murase et al. (U.S. Publication No. 2013/0185034 A1), hereinafter Murase.
As to claim 7, Kubischta discloses the method according to claim 1, except wherein the non-real-time-capable sub-simulation has a computing power that provides the calculated simulation data on time when averaged over the entire course of the simulation.
Murase teaches wherein the non-real-time-capable sub-simulation has a computing power that provides the calculated simulation data on time when averaged over the entire course of the simulation, (Murase, Paragraph [0024], lines 1-5, This invention has been made to solve the above problem, characterized in that a logical process with a longer time lag of the input side than the output side is executed by an amount of initial shift for a predetermined period before the start of the entire simulation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubischta to incorporate the teachings of Murase wherein the non-real-time-capable sub-simulation has a computing power that provides the calculated simulation data on time when averaged over the entire course of the simulation. Doing so the non-real-time-capable sub-simulation is capable, by means of its computing power, of making up the delay in the case of simulation data that has not been completed on time and of bringing the second simulation time into agreement with the first simulation time without omitting calculations of simulation data.
As to claim 11, Kubischta discloses the method according to claim 1, except logging cases in which the non-real-time-capable sub-simulation has not completed any calculated simulation data for the pending macro-simulation step and provided it to the real-time-capable sub-simulation, wherein the logging has a documentation of the points in time and/or the number of the cases.
Murase teaches logging cases in which the non-real-time-capable sub-simulation has not completed any calculated simulation data for the pending macro-simulation step and provided it to the real-time-capable sub-simulation, wherein the logging has a documentation of the points in time and/or the number of the cases, (Murase, Paragraph [0097], In the above structure, the following preparations are made for the simulation: (1) The user uses the simulation modeling tool 404 to construct a predetermined model and a simulator for executing the model step by step. (2) The user writes connection information between simulators. The connection information is composed of the output port number of a simulator, the input port number of a destination simulator, the smallest time lag, and priority. (3) The main program 402 reads the connection information to determine the initial shift amount of each simulator. (4) The main program 402 sets the initial shift value and the simulation ending time in each local scheduler, and links with the step-by-step execution module of each simulator to generate a thread execution module. (5) The main program 402 runs the thread execution module and waits for completion thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubischta to incorporate the teachings of Murase comprising logging cases in which the non-real-time-capable sub-simulation has not completed any calculated simulation data for the pending macro-simulation step and provided it to the real-time-capable sub-simulation, wherein the logging has a documentation of the points in time and/or the number of the cases. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWASI GYENING AFRIFA whose telephone number is (571) 272-2740. The examiner can be normally reached on M-F 7:30 – 5:00 PM ET with IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128